Title: General Orders, 18 December 1780
From: Washington, George
To: 


                        
                            Head Quarters New Windsor Monday Decemr 18 1780
                            Parole 
                            Countersigns 
                        
                        Duty Returns by Brigades to be transmitted to the Orderly Office, next Wednesday, by twelve ô clock—The
                            Inspectors of Divisions and Brigades will be very particular in digesting the places where and kind of duties their Troops
                            are upon also the number at each place—They will likewise at the same time transmit abstracts of the number fit for
                            action.
                    